                 Case 2:20-cv-02012-RDP Document 50 Filed 03/04/21 Page 1 of 5                                   FILED
                                                                                                        2021 Mar-04 PM 04:47
                                                                                                        U.S. DISTRICT COURT
                                                                                                            N.D. OF ALABAMA


                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                NORTHERN DISTRICT OF ALABAMA

    D.S.,                                                  )
                                                           )
                    Plaintiff,                             ) Honorable Judge R. David Proctor
                                                           )
                    v.                                     ) Case No.: 2:20-cv-02012-RDP
                                                           )
                                                           )
                                                           )
    JEFFERSON DUNN, et al.,                                )
                                                           )
                    Defendants.                            ) JURY TRIAL DEMANDED
                                                           )
                                                           )


                          PLAINTIFF’S UNOPPOSED MOTION FOR
                  EXTENSION OF RULE 4(m) PERIOD TO COMPLETE SERVICE

            Plaintiff D.S., by and through his attorneys with the law firms of Loevy & Loevy and the

Dagney Johnson Law Group, moves this Court for a 30-day extension of the Rule 4(m) period to

complete service on remaining Defendants. In support of this motion, Plaintiff states as follows:

            1.       Since the filing of Plaintiff’s complaint, Plaintiff has successfully served, or

obtained commitments to waive service from, 23 of the 29 defendants in this action,1 but requires

an additional time to serve the remaining 6 defendants, identified in Plaintiff’s complaint as

Defendants Karla Jones, Charles Daniels, McCordles, Streeter, Garland, and Pickett. Plaintiff



1
 Defendants Boyd, Pickens, Ragsdale, Graham, Ary, Williams, Caldwell, Dunn, Sanders, and
Baldwin were served via certified mail. Dkts. 9, 13, 16, 21, 22 & 48. Defendants Culliver,
Brooks, McMillian, and Knott were served via process server. Dkts. 37-40. Defendants Bonner,
Gordy, White, and Malone accepted service through their counsel on January 28, 2021. Dkt. 24.
Defendant Terry’s counsel accepted service for him via email to Plaintiff’s counsel on February
17, 2021. Defendants Givens, Baldwin, and Terry agreed to waive service on February 25, 2021,
and are executing waivers.



                                                       1
             Case 2:20-cv-02012-RDP Document 50 Filed 03/04/21 Page 2 of 5




thus respectfully seeks a 30-day extension in the Rule 4(m) period for service. Defense counsel

from Maynard Cooper and Cappell & Howard have indicated that their clients are unopposed to

the 30-day extension sought in Plaintiff’s motion.

        2.       Rule 4(m) of the Federal Rules of Civil Procedure provides that if a plaintiff

“shows good cause” for failing to serve a defendant within the time period specified by the rule,

“the court must extend the time for service for an appropriate period.” Fed. R. Civ. P. 4(m).

Rule 4(m) previously afforded 120 days for service; when that period was shortened to 90 days,

the advisory committee clarified: “Shortening the presumptive time for service will increase the

frequency of occasions to extend the time. More time may be needed, for example, when a

request to waive service fails [or] a defendant is difficult to serve . . .” Fed. R. Civ. P. 4(m)

advisory committee’s note to 2015 amendments. “Good cause exists ‘when some outside factor,

such as reliance on faulty advice, rather than inadvertence or negligence, prevented service.’”

Hong-Diep Vu v. Phong Ho, 756 F. App’x 881, 882 (11th Cir. 2018) (quoting Lepone-Dempsey

v. Carroll Cty. Comm’rs, 476 F.3d 1277, 1281 (11th Cir. 2007)).

        3.       “Even absent a showing of good cause, . . . district courts have discretion to

extend the time for service of process” when circumstances so warrant. Reis v. Comm'r of Soc.

Sec., 710 F. App’x 828, 829 (11th Cir. 2017); see also Bilal v. Geo Care, LLC, 981 F.3d 903,

919 (11th Cir. 2020). Courts have provided permissive extensions where, for example, the

plaintiff “acted with reasonable diligence” rather than “simply shirk[ing] his service obligation

until it was too late” and an unserved defendant moved out of state. Prince Hotel, S.A. v. Blake

Marine Grp., 858 F. Supp. 2d 1287, 1293 (S.D. Ala. 2012). Likewise, “where the statute of

limitations would preclude refiling, or where the defendant evades service or hides a problem

with attempted service, the Advisory Committee Note to Rule 4(m) suggests that an extension



                                                   2
            Case 2:20-cv-02012-RDP Document 50 Filed 03/04/21 Page 3 of 5




might be appropriate.” Bilal, 981 F.3d at 919 (citing Fed. R. Civ. P. 4(m) advisory committee's

note to 1993 amendments) (quotation omitted).

       4.       Plaintiff has good cause for his unopposed requested extension of time to serve.

Plaintiff has now successfully served, or obtained a commitment to execute waivers of service

from, 23 defendants in this action, which provides evidence of Plaintiff’s diligence. The

remaining Defendants have been “difficult to serve.” Fed. R. Civ. P. 4(m) advisory committee’s

note to 2015 amendments. With regard to one Defendant, Plaintiff first attempted to serve her by

certified mail (see Dkt. 2), and has since employed a service processor, who has made five

separate unsuccessful attempts to serve this defendant at her likely residential address and

indicated that she may be on vacation. At least one of the remaining defendants has moved out of

state, and an attempt at service by certified mail is pending. Dkts. 34 & 43. Over the past

month, the parties have also reached an agreed resolution of Plaintiff’s motion for limited

discovery to facilitate service. Dkts. 31& 49.

       5.       Even absent good cause, the same considerations support a permissive extension

of the Rule 4(m) period for service. No defendant will suffer any prejudice from a brief

extension of time to serve, as the case is in its initial stages, and discovery has not yet

commenced. Additionally, all defense counsel have indicated they do not oppose Plaintiff’s

motion. A statute of limitations defense could prevent recovery by Plaintiff against the unserved

defendants for a portion of their misconduct, contravening the preference in the Federal Rules for

resolution of cases on the merits. See Bilal, 981 F.3d at 919 (citing Fed. R. Civ. P. 4(m) advisory

committee's note to 1993 amendments). Finally, Plaintiff has diligently sought an extension

nearly two weeks prior to the expiration of the time to serve. For these reasons, this Court should

grant additional time to serve on a permissive basis even absent a finding of good cause.



                                                   3
         Case 2:20-cv-02012-RDP Document 50 Filed 03/04/21 Page 4 of 5




                                        CONCLUSION

       WHEREFORE, Plaintiff respectfully seeks a thirty (30) day extension of the Rule 4(m)

period (until April 13, 2021), to facilitate service upon the remaining unserved Defendants.

Plaintiff has shown good cause for such an extension, and, in the alternative, ample grounds exist

for a permissive extension.

                                             Respectfully submitted,
                                             D.S.
                                             BY: /s/ Ruth Brown
                                              Counsel of Record

                                             BY: /s/ Anil Mujumdar
                                              Local Counsel


*Ruth Z. Brown (pro hac vice) (IL No. 6299187)
Megan Pierce (pro hac vice) (CA No. 314044)
Attorneys for Plaintiff
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
Telephone: 312s-243-5900
Fax: 312-243-5902
Email: ruth@loevy.com, megan@loevy.com
*Counsel of Record

Anil A. Mujumdar (ASB-2004-L65M)
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, Alabama 35205
T: 205.590.6986
F: 205.809.7899
E: anil@dagneylaw.com
* Local Counsel




                                                4
         Case 2:20-cv-02012-RDP Document 50 Filed 03/04/21 Page 5 of 5



                                 CERTIFICATE OF SERVICE


       I, Ruth Brown, hereby certify that on March 4, 2021, I caused the foregoing Motion for

Extension of Time to Complete Service to be filed using the Court’s CM/ECF system, causing it

to be filed on counsel for all Defendants.

                                                   /s/ Ruth Brown
                                                   One of Plaintiff’s Attorneys




                                               5
